In The
                           Court of Appeals
             Sixth Appellate District of Texas at Texarkana


                        Nos. 06-18-00132-CR, 06-18-00133-CR,
                         06-18-00134-CR, 06-18-00135-CR &
                                   06-18-00136-CR



                      KENNETH DEWAYNE NELSON, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee



                           On Appeal from the 5th District Court
                                   Bowie County, Texas
Trial Court Nos. 17F-1099-005, 17F-1100-005, 17F-1101-005, 17F-1102-005 & 17F-1103-005




                      Before Morriss, C.J., Burgess and Stevens, JJ.
                                             ORDER
         Our review of the clerk’s record and the reporter’s record in these cases indicates that they

contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home address, and

the name of any person who was a minor at the time the offense was committed.” TEX. R. APP. P.

9.10(a)(3). The clerk’s record and volumes one through four of the reporter’s record contain the

names of persons who were minors at the time the offense was committed. Rule 9.10(b) states,

“Unless a court orders otherwise, an electronic or paper filing with the court, including the contents

of any appendices, must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

         Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

clerk’s record and volumes one through four of the reporter’s record contain sensitive data, we

order the clerk of this Court or her appointee, in accordance with Rule 9.10(g), to seal the

electronically filed clerk’s record and volumes one through four of the reporter’s record in these

cases.

         IT IS SO ORDERED.



                                               BY THE COURT

Date: April 1, 2019




                                                  2